[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE #140 
This case involves a dispute between the parties concerning payment for fire damage under a homeowners policy of insurance issued by the Defendant Travelers Insurance Company ("Travelers") to the Plaintiffs Robert J. Namerow and Barbara L Namerow (the "Namerows"). CT Page 12180
The Defendant has moved to strike the Third Count of the complaint which purports to allege a breach of fiduciary duties by Travelers. The basis for Plaintiffs' breach of fiduciary duties claim is set forth in Paragraph 12, which reads as follows:
    12. By issuing the Policy to the Namerows and accepting premiums therefore, Travelers created a fiduciary relationship between itself and the Namerows, and said fiduciary relationship existed at all times mentioned herein.
The Plaintiffs have cited no case directly on point in support of their claim and opposition to this motion. At best, the cases cited by Plaintiffs concern the relationship of an insurance broker or agent to the insured, not the relationship of the insurer to the insured.
An insurance policy is a contract between the insurer and the insured. Gottesman v. Aetna Life Ins. Co., 177 Conn. 631 (1979). While the contract may impose obligations of good faith and fair dealing upon the insured, no fiduciary relationship is thereby created.
The motion to strike is granted.
David L. Fineberg Superior Court Judge